Order issued October   ,2Y   , 2012




                                            In The
                             (Court ofApprats
                       NMI! Bistrirt of Itxas at 'Dallas
                                      No. 05-12-01392-CV


                         JOSE ANGEL HERNANDEZ, Appellant

                                              V.

                   YADI'S WESTERN DISTRIBUTOR, INC., Appellee


                                          ORDER

       We GRANT appellant's October 11, 2012 motion for an extension of time to file his notice

of appeal. The notice of appeal filed on October 11, 2012 is deemed timely for jurisdictional

purposes.